DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 2/29/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010129806.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2019/0098121) herein Jeon.

Regarding claim 1, Jeon discloses a display (display 151, Figs. 1-3, 6), comprising: a front frame (front frame 151a, Figs. 3, 6); a rear case (rear case 102, Figs. 1c, 3, 6), wherein the front frame is fixed on the rear case (front frame 151a is fixed on rear case 102, Figs. 3, 6); 5a display panel disposed between the front frame and the rear case (display panel 151 disposed between the front frame 151a and rear case 102, Figs. 3, 6), wherein a display surface of the display panel is exposed from the front frame, and the display panel is fixed on the front frame (display surface of display panel 151 is exposed from the front frame 151a, with display panel being fixed on the front frame, Figs. 1c, 3, 6); and a sound emitting device, disposed between the front frame and the rear case (sound emitting device of 152 and 153 disposed between the front frame 151a and the rear case 102, Figs. 2, 3, 6), comprising a sound box, a speaker unit and a sound guide channel (sound box of 152/153 with speaker unit 152, and sound guide channel formed by 153b and speaker unit 152, Figs. 3, 6), 10wherein the sound box is fixed on the rear case and is arranged separately from the display panel (sound box 152/153 is disposed on the rear case 102 and is arranged separately from the display panel 151, Figs. 2, 3, 6), the speaker unit disposed in the sound box has a sound emitting surface facing a first direction (speaker unit 152 disposed in the sound box 152/153 and has a sound emitting surface facing a first direction, Figs. 3, 6), the sound guide channel is extended to the sound emitting surface, and the sound guide channel has a sound outlet facing a second direction, and the first direction is not parallel to 15the second direction, wherein a width of the sound outlet is smaller than a width of the sound emitting surface (sound guide channel formed by 153b and speaker unit 152 extends from the sound emitting surface of speaker unit 152 and has a sound outlet 104a facing a second direction that is not parallel to the first direction and wherein the width of the sound outlet 104a is smaller than the width of the sound emitting surface of speaker unit 152, Figs. 3, 6) .  
Regarding claim 2, Jeon discloses wherein the front frame comprises a decking board, which comprises a sound outlet decking portion opposite to the sound outlet (front frame 151a with decking board 104 which comprises a sound outlet decking portion opposite to sound outlet 104a, Figs. 3, 6).  

Regarding claim 3, Jeon discloses wherein a space between the speaker 5unit and the sound box forms a rear sound box (space between speaker unit 152 and sound box 153 forms a rear sound box seen at B1/B2, Figs. 3, 6).  

Regarding claim 4, Jeon discloses wherein the sound guide channel has a sound guide bevel inclined with respect to the sound emitting surface, and when the speaker unit emits a sound propagated along the first direction, the sound is reflected by the sound guide bevel to be 10propagated along the second direction (there is a bevel inclined on 153 with respect to the sound emitting surface of speaker unit 152 that emits a sound propagated along the first direction and reflects the sound to be propagated along the second direction through 104a, Figs. 3, 6).  

Regarding claim 5, Jeon discloses wherein the sound guide channel and the sound box are integrally formed in one piece, or the sound guide channel is fixed on the sound box (sound guide channel is formed by the sound box 153 thus they are integrally formed in one piece, Figs. 3, 6).  

Regarding claim 6, Jeon discloses wherein the sound box comprises a 15first shell component and a second shell component (sound box comprises first shell 153b, second shell 153a, Fig. 3), the speaker unit is disposed on the first shell component, the first shell component is disposed on the second shell component (speaker unit 152 is disposed on first shell 153b, with first shell 153b disposed on second shell 153a, Fig. 3), a connection between the first shell component and the second shell component has a buffer structure, a gap between the first shell component and the second shell 20component forms the sound outlet, and the second shell component is fixed on the rear case (connection 153c between first shell 153b and second shell 153a has a buffer structure, and a gap between the first shell 153b and 153a forms the sound outlet with the second shell 153a being fixed to the rear case 102, Fig. 3).  

Regarding claim 7, Jeon discloses wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet (sound box made of unitary shell 153, on which the speaker unit 152 is disposed, and the sound guide channel is fixed and a gap between the unitary shell component and the sound guide channel forms the sound outlet, Figs. 3, 6).  

Regarding claim 8, Jeon discloses a display (display 151, Figs. 1-3, 6), comprising: a front frame (front frame 151a, Figs. 3, 6); a rear case (rear case 102, Figs. 1c, 3, 6), wherein the front frame is fixed on the rear case (front frame 151a is fixed on rear case 102, Figs. 3, 6); a display panel disposed between the front frame and the rear case (display panel 151 disposed between the front frame 151a and rear case 102, Figs. 3, 6), wherein a display surface of the display panel is exposed from the front frame, 10and the display panel is fixed on the front frame (display surface of display panel 151 is exposed from the front frame 151a, with display panel being fixed on the front frame, Figs. 1c, 3, 6); and a sound emitting device, disposed between the front frame and the rear case (sound emitting device of 152 and 153 disposed between the front frame 151a and the rear case 102, Figs. 2, 3, 6), comprising a sound box, a speaker unit and a sound guide channel (sound box of 152/153 with speaker unit 152, and sound guide channel formed by 153b and speaker unit 152, Figs. 3, 6), wherein the sound box is fixed on the rear case and is arranged separately from the display panel (sound box 152/153 is disposed on the rear case 102 and is arranged separately from the display panel 151, Figs. 2, 3, 6), the speaker unit disposed in the sound box has a 15sound emitting surface facing a first direction (speaker unit 152 disposed in the sound box 152/153 and has a sound emitting surface facing a first direction, Figs. 3, 6), the sound guide channel is extended to the sound emitting surface, the sound guide channel has a sound outlet, and an area of the sound outlet is smaller than an area of the sound emitting surface (sound guide channel formed by 153b and speaker unit 152 extends from the sound emitting surface of speaker unit 152 and has a sound outlet 104a, wherein the width of the sound outlet 104a is smaller than the width of the sound emitting surface of speaker unit 152, Figs. 3, 6).  

Regarding claim 10, Jeon discloses wherein the front frame comprises a decking board, and the decking board comprises a sound outlet decking portion opposite to the sound outlet (front frame 151a with decking board 104 which comprises a sound outlet decking portion opposite to sound outlet 104a, Figs. 3, 6).  

Regarding claim 11, Jeon discloses wherein a space between the speaker 5unit and the sound box forms a rear sound box (space between speaker unit 152 and sound box 153 forms a rear sound box seen at B1/B2, Figs. 3, 6).  

Regarding claim 12, Jeon discloses wherein the sound guide channel has a sound guide bevel inclined with respect to the sound emitting surface, and when the speaker unit emits a sound propagated along the first direction, the sound is reflected by the sound guide bevel to be 10propagated along the second direction (there is a bevel inclined on 153 with respect to the sound emitting surface of speaker unit 152 that emits a sound propagated along the first direction and reflects the sound to be propagated along the second direction through 104a, Figs. 3, 6).  

Regarding claim 13, Jeon discloses wherein the sound guide channel and the sound box are integrally formed in one piece, or the sound guide channel is fixed on the (sound guide channel is formed by the sound box 153 thus they are integrally formed in one piece, Figs. 3, 6).  

Regarding claim 14, Jeon discloses wherein the sound box comprises a 15first shell component and a second shell component (sound box comprises first shell 153b, second shell 153a, Fig. 3), the speaker unit is disposed on the first shell component, the first shell component is disposed on the second shell component (speaker unit 152 is disposed on first shell 153b, with first shell 153b disposed on second shell 153a, Fig. 3), a connection between the first shell component and the second shell component has a buffer structure, a gap between the first shell component and the second shell 20component forms the sound outlet, and the second shell component is fixed on the rear case (connection 153c between first shell 153b and second shell 153a has a buffer structure, and a gap between the first shell 153b and 153a forms the sound outlet with the second shell 153a being fixed to the rear case 102, Fig. 3).  

Regarding claim 15, Jeon discloses wherein the sound box comprises an unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet (sound box made of unitary shell 153, on which the speaker unit 152 is disposed, and the sound guide channel is fixed and a gap between the unitary shell component and the sound guide channel forms the sound outlet, Figs. 3, 6).  

Regarding claim 165RegarR , Jeon discloses wherein a width of the sound outlet is smaller than a width of the sound emitting surface (the width of the sound outlet 104a is smaller than the width of the sound emitting surface of speaker unit 152, Figs. 3, 6).  

Regarding claim 17, Jeon discloses a sound emitting device (sound emitting device of 152 and 153 disposed between the front frame 151a and the rear case 102, Figs. 2, 3, 6), used for a display device (display 151, Figs. 1-3, 6), wherein the display device has a front frame (front frame 151a, Figs. 3, 6), a rear case (rear case 102, Figs. 1c, 3, 6), and a display panel, the front frame is fixed on the rear case, the display panel is fixed on the front frame (front frame 151a is fixed on rear case 102, and display panel 151 disposed between the front frame 151a and rear case 102, Figs. 3, 6), the sound 10emitting device comprising: a sound box; a speaker unit (sound box of 152/153 with speaker unit 152, and sound guide channel formed by 153b and speaker unit 152, Figs. 3, 6), wherein the speaker unit is disposed in the sound box and has a sound emitting surface facing the first direction (speaker unit 152 disposed in the sound box 152/153 and has a sound emitting surface facing a first direction, Figs. 3, 6), wherein the sound box is fixed on the rear case and is arranged separately from the display panel (sound box 152/153 is disposed on the rear case 102 and is arranged separately from the display panel 151, Figs. 2, 3, 6); 15and a sound guide channel, wherein the sound guide channel is opposite to the sound emitting surface and has a sound outlet facing the second direction, and the first (sound guide channel formed by 153b and speaker unit 152 extends from the sound emitting surface of speaker unit 152 and has a sound outlet 104a facing a second direction that is not parallel to the first direction and wherein the width of the sound outlet 104a is smaller than the width of the sound emitting surface of speaker unit 152, Figs. 3, 6).  

Regarding claim 18, Jeon discloses wherein the sound 20guide channel has a sound guide bevel inclined with respect to the 19sound emitting surface, and when the speaker unit emits a sound propagated along the first direction, the sound is reflected by the sound guide bevel to be propagated along the second direction (there is a bevel inclined on 153 with respect to the sound emitting surface of speaker unit 152 that emits a sound propagated along the first direction and reflects the sound to be propagated along the second direction through 104a, Figs. 3, 6).  

Regarding claim 19, Jeon discloses wherein an area of the 5sound outlet is smaller than an area of the sound emitting surface, or a width of the sound outlet is smaller than a width of the sound emitting surface (the width of the sound outlet 104a is smaller than the width of the sound emitting surface of speaker unit 152, Figs. 3, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0098121) herein Jeon.

Regarding claim 9, while Jeon does not specifically teach wherein the sound outlet is disposed 20in a second direction facing a front of the display, it is well known in the art to orient the direction of a speaker output to face the same direction of a display. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sound outlet of Jeon to be disposed in a second direction facing a front of the display in order to better direct sound at a user. The Examiner takes Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651